 

Exhibit 10.5 

 



 

AGREEMENT ON

KNOW-HOW SUB-LICENSE

 

by

 

PARTY A

Luck Sky (Shen Zhen) Aerodynamic Electricity Limited



 

And

 

PARTY B

Sanhe City Lucksky Electrical Engineering Co., Ltd.

 

July 25, 2014

 



 

 

 

 

  

Know-How Sub-Licensing Agreement

 

This Agreement on Know-how Sub-License (the “Agreement”) is made as of July 25,
2014 between the following parties in the territory of People’s Republic of
China (the “PRC”, not inclusive of Hong Kong Special Administrative Region,
Macao Special Administrative Region, and Taiwan Region for the purpose of this
Agreement).

 

Party A: Luck Sky (Shen Zhen) Aerodynamic Electricity Limited, a validly
existing wholly foreign owned enterprise established under the laws of the PRC

Registered Address: No. 2206, Jinlong Plaza, Caiwuwei, Hongbao Road, Luohu
District, Shenzhen, China. Postal Code: 518000

Legal Representative: Zhou Jian

Tel: 0755-22954296

Fax: 0755-22954296

 

Party B: Sanhe City Lucksky Electrical Engineering Co., Ltd., a validly existing
limited liability company established under the laws of the PRC.

Registered Address: East to Yanjiao Development Zone Power Plant of San He City,
north to Zhongqing Cementing Compound Company, Postal Code: 065201

Legal Representative: Zhou Jian

Tel: 010-58412836

Fax: 010-58412836-8228

 

(Party A and Party B, collectively, referred to as “Both Parties” or the
“Parties” and individually, as “Either Party” or the “Party”)

 

Whereas Party A (the “Licensor”) is a wholly foreign owned enterprise
incorporated in accordance with the laws of the PRC and has strengths in the
techniques of natural energy power generation system field;

 

Whereas Party A entered into licensing agreements dated as of July ___, 2014
(the “Licensing Agreements”) with 1) Mr. Zhou Deng Rong and Mr. Zhou Jian, 2)
Luck Sky (Holding) Group, Co. Ltd (the “Owners”) respectively, pursuant to which
Party A has been granted an exclusive license to use, including a right to
sublicense, the patents (the “Patents”) and the patent applications (the “Patent
Applications”) listed in Annex A, and all related trade secrets and Technology,
and all improvements thereon, related to PV installations and the air energy
storage power generation technology (such Patents, Patent Applications, knowhow
and related trade secrets are, collectively, the “Technology”);

 

 

 

  

Whereas Party B (the “Licensee”) is a limited liability company incorporated in
the PRC, mainly conducting the business of natural energy power generation
system; and

 

Whereas Party A agrees to grant Party B an exclusive sublicense to use the
Technology as mentioned above (the “Sublicense”), and Party B agrees to obtain
the Sublicense and pays Party A an annual royalty fee.

 

Now, therefore, the Parties agree as follows:

 

Article 1

Definitions

 

For the purposes of the Agreement, the following words and expressions shall
have the meanings as defined hereunder:

 

1.1The “Agreement” means this Agreement, which is formed by Article 1 to Article
18 and Annex 1, signed between Licensee and Licensor on the date listed thereof.

1.2The “Technology” means 48 Chinese patents and 13 related patent applications
and trade secrets, including the technology underlying the patents and patent
applications listed in Annex 1 to this Agreement,

1.3“Agreement Products” means the products manufactured by using such 48 Chinese
patents and 13 related patent applications and trade secrets listed in Annex 1
to this Agreement.

1.4“China,” means the People’s Republic of China

1.5“Technical Documentation”, “Technical Training”, “Components”, means the
materials carrying the Technology or required for the production of Agreement
Products and thus to be communicated or traded to the Licensee accordingly,
which is to be prescribed in other affiliated agreements.

 

Article 2

Scope of the Agreement

 

2.1Licensor has agreed to grant to Licensee and Licensee has agreed to obtain
from Licensor the exclusive sublicense to use the Patents and Patent
Applications as listed in Annex 1 and other Technology in China with respect to
electrical generation for commercial and residential structures, not including
wind towers.

2.2The Parties agree that, any technical results from the improvement or
transformation to the Technology, as well as any rights or interests arising
thereof, in the process of exploiting and utilizing the Technology shall be
solely owned and possessed by the Licensor, unless otherwise stipulated by law
or provided in agreements between the Parties, and Party B shall have no claim
thereof whatsoever.

2.3Licensor hereby grants to Licensee an exclusive, non-transferable Sublicense
to exploit the Technology for the development and production of the Agreement
Products as well as the right to sell the Agreement Products so manufactured in
the territory of China and to export the Agreement Products so manufactured to
countries approved by Licensor.

 

 

  

2.4Without the prior written consent of Licensor, Licensee is obliged not to
sub-license, transfer the Technology to any third parties inside or outside the
licensed territory of China, nor exploit the Technology in the manner other than
provided in the Agreement, including training for any third parties, or exploit,
develop, improve, transform, share the Technology for business purpose other
than provided in the Agreement with any third parties.

2.5For the purpose of this Agreement and to the limit of necessity, Licensor
shall provide Licensee with the Technical Documentation, be responsible to make
available his technical personnel for rendering the Technical Training, and be
obliged to supply Licensee with services required for the manufacture of the
Agreement Products. The definition, contents, quantity and time of such delivery
and services shall be prescribed in affiliate agreements, including “Exclusive
Management, Consulting and Training and Technical Service” executed by the
Parties.

 

Article 3

Agreement Fees

 

3.1The Licensee agrees to pay a quarterly royalty fee (hereinafter referred to
as the “Fee”) in an amount equal to five percent (5%) of its entire gross
revenue during such quarter to the Licensor hereunder by the 30th day following
the end of each fiscal quarter, into the account to be designated by the
Licensor.

3.2The shareholders of the Licensee shall provide a pledge of all of their
shares of capital stock of the Licensee as collateral for the Fee payable under
the Agreement by the Licensee.

3.3The Parties shall take responsibility for taxation and costs incurred under
the Agreement separately as prescribed in related laws.

 

Article 4

Rights and Obligations

 

4.1The Licensee warrants not to raise doubt and suspiciousness on the
effectiveness and exclusiveness of the claims of the Licensor on the
above-mentioned Technology, as well as that of the Agreement, during and after
the valid period of the Agreement, nor to implement any procedures that may be
deemed by the Licensor as jeopardy to his rights of licensing.

4.2The Licensee agrees to provide necessary assistance to the Licensor in
perspective of preserving the rights of the Licensor on the Technology. In the
circumstances of infringement claims made by any third party against the
Licensor on the Technology, the Licensor may, on his own will, respond to such
claims in the name of his own, the Licensee or the both. In the circumstances of
any third party’s infringement to the Licensor’s claim on the Technology, the
Licensee shall, to the limit of its knowledge, inform the Licensor of such
infringement in written with no delay. The Licensor shall be solely eligible to
decide further proceedings with respect to such infringement.

 

 

  

4.3The Licensee warrants to exploit the Technology exclusively in the manner as
prescribed in the Agreement, specifically not in the manner as deceptive,
misguiding or other manners that might be considered by the Licensor harmful to
the reputation of the Technology or the credibility of the Licensor.

 

Article 5

Confidentiality

 

5.1The Licensee shall keep confidential of any publicly-unrevealed technical or
business data or information (“Confidential Information”) of Party A it then has
knowledge of or access to in compliance with the Agreement, and shall return any
documents and materials that carry the Confidential Information of the Licensor
or dispose such as required, as well as delete any of such Confidential
Information from any memory device and not to exploit it further. Provided with
prior written consent of the Licensor, the Licensee shall not reveal, provide or
transfer such Confidential Information to any third parties.

5.2The Parties agree that, this Article 5 shall remain effective irrespective of
any invalidity, amendment, and rescission, termination of the Agreement or
unenforceability of the Agreement.

 

Article 6

Representation and Warranty

 

6.1The Licensor warrants that Licensor is a wholly foreign-owned enterprise
registered and existing in compliance with the law of China.

6.2The Licensor warrants that it shall subscribe and enforce the Agreement
within its authorized business scope, and has taken necessary procedures to
acquire appropriate authorization, including consent and approvals from any
third party or examination authorities (if required), for the purpose of the
Agreement. The Licensor warrants that the conclusion of this Agreement is not
and will not be breaking any restriction imposed thereupon by binding laws or
business entities that may impose influence on the Licensee in terms of the
Agreement.

6.3The Licensor possesses the rights of claims of all kinds to the Technology
wholly and completely in compliance with governing laws of PRC and other binding
agreements it had made otherwise with other parties.

6.4The Licensor warrants not to product or sell the Agreement Product listed in
Annex 1 attached hereto with the Technology in the range of the license
prescribed hereunder.

6.5The Licensee warrants that it is a limited liability company registered and
existing in compliance with the law of China.

 

 

  

6.6The Licensee warrants that it shall subscribe and enforce the Agreement
within its authorized business scope, and has taken necessary procedures to
acquire appropriate authorization, including consent and approvals from any
third party or examination authorities (if required), for the purpose of the
Agreement. The Licensor warrants that the conclusion of this Agreement is not
and will not be breaking any restriction imposed thereupon by binding laws or
business entities that may impose influence on the Licensee in terms of the
Agreement.

6.7The Agreement shall become effective and have binding force on the Parties
upon execution by the Parties. The Agreement may be compulsorily enforceable
with notarization.

 

Article 7

Effectiveness and Term

 

7.1The Agreement shall become effective and binding to the Parties upon
subscription by the Parties at the date listed at the top the Agreement. Unless
prematurely terminated in accordance with the Agreement, the Agreement shall
maintain effective and binding throughout the entire duration of operation of
the Licensee.

 

7.2Upon written consent of the Parties, the Agreement may be extended
afterexpiration, while the term of extension shall be decided by the Parties
through negotiation on the occasion.

 

Article 8

Breach of Agreement and Liability, Termination of Agreement

 

8.1In the occasion that the Licensee fails to pay the Fee to the Licensor in
accordance with the Agreement, the Licensor has the right to charge a penalty at
the rate of 0.03% per month of the Fee unpaid from the Licensee upon issuing
written notice of reminder to Licensee. Unless otherwise prescribed in the
Agreement, the defaulting Party who breached its obligations in accordance with
this Agreement shall continue to perform the Agreement, or take remedial
measure, as required by the performing Party, as well as paying compensation for
damages incurred to the performing Party accordingly.

8.2In the term of validity of the Agreement, the Licensor may terminate the
Agreement upon issuing written notice of reminder to Licensee by 30 days prior
to such termination, in the duration of the Agreement; unless otherwise
prescribed in the Agreement, the Licensee may not terminate or rescind the
Agreement, provided that the Licensor made due written consent thereupon.

8.3After the termination or expiration of the Agreement, the Licensee may not be
continuously entitled to the rights authorized to the Licensee under the
Agreement, including but not limited to that the Licensee may not exploit the
Technology directly or in any other manners.

 

 

 

Article 9

Force Majeure

 

9.1“Force Majeure ”refers to any event that is beyond the appropriate control of
a Party/Parties and not avoidable given appropriate attention by the affected
Party/Parties, including but not limited to: governmental behavior, natural
force like storm, flood, earthquake, tidal force, lightening, fire, explosion,
or war. However, inadequacy of credit, capital or other financing problems shall
not be deemed beyond the appropriate control of the Party. The Party affected by
the “Force Majeure “and in quest of exemption of fulfillment of its obligation
under the Agreement shall issue written notice of such exemption to the other
Party.

 

9.2On the occasion of delay or obstruction of the enforcement of the Agreement
incurred by the above “Force Majeure”, the affected Party shall not undertake
any liability to the breach of its obligations so affected in accordance with
the Agreement, provided that the affected Party shall have seek to perform so
affected obligations with appropriate effort as a proper excuse, while the
Party’s performance of obligations other than those affected by concerned delay
and obstruction shall be excluded from exemption. Upon that the above cause of
exemption cease, the Parties agree to do their utmost to resume the performance
of the Agreement. On the occasion that the affection of the above “Force
Majeure” makes the performance of the Agreement unenforceable, the Parties agree
to seek to achieve the purpose of the Agreement in other manners at their best
efforts as required by the Licensor.

 

Article 10

Governing Law and Dispute Resolution

 

The governing law of the effectiveness, interpretation and performance of the
Agreement is the laws of China. All disputes arising out of or in connection
with the Agreement shall be firstly subject to negotiation of both Parties with
good will which shall be proposed by a Party or both Parties. In the
circumstances that a dispute is not resolved within 30 days after such
negotiation for the dispute is proposed, any Party may submit such dispute to
the China International Economic and Trade Arbitration Commission (“CIETAC”).
The arbitration shall be conducted in accordance with the procedural rules of
CIETAC. The arbitration proceedings shall be held in Beijing, China, in Chinese
language. Arbitration awards shall be final and binding upon both Parties.

 

 

 

 

Article 11

Notice of Information

 

11.1Any notice or communication transmitted between the Parties should be in
written in the formality of Fax, personal delivery (including Express Delivery)
or aviation registered mail to the addresses designated at the top of the
Agreement.

 

11.2Unless otherwise prescribed in the Agreement, the day when notice or
communication is conveniently delivered by hand is deemed the day of receipt.
Notice or communication delivered through prepaid Express Delivery shall be
deemed received by the 7th day of dispatch. Notice or communication delivered by
cable address or facsimile transmission shall be deemed received at the moment
of delivery. Notice or communication delivered by telegraph shall be deemed
received by 24 hours of wiring.

 

Article 12

Assignment and Rerelease

 

Without the prior written consent of the Licensor, the Licensee may not assign,
pledge or rerelease the Agreement or its rights and obligations hereunder.

 

Article 13

Amendment and Supplement of the Agreement

 

The Parties shall make amendments or supplementary agreements to the Agreement
in written. Any amendments and supplements to the Agreement shall be made in
written contractual documents, and be valid after being signed by both parties’
authorized representatives, which shall form integral part of the Agreement and
have the same legal force.

 

Article 14

Segmentation of the Agreement

 

In the circumstances that any provisions hereunder is nullified or unfulfillable
due to violation of relevant laws, such provisions solely shall be held null and
void and not enforceable in the domain of such laws, with no jeopardy to the
legal force of other provisions hereunder.

 

Article 15

Annex

 

Any annexes of the Agreement shall be integral parts of the Agreement and have
the same legal force.

 

Article 16

Counterparts of the Agreement

 

This Agreement shall be signed in two counterparts; each Party holds one copy,
with the same legal force. This Agreement is written and signed in Chinese
language, while versions in other languages are for reference purpose only.

 

 

 

 

SIGNATURE PAGE

 

Party A: Luck Sky (Shen Zhen) Aerodynamic Electricity Limited (Seal)

 

Signature: /s/ Zhou Jian  

Title: Legal Representative

 

Party B: Sanhe City Lucksky Electrical Engineering Co., Ltd. (Seal)

 

Signature: /s/ Zhou Deng Rong  

Title: Zhou Deng Rong

 

 

 

  

Annex I. Patents

 

No. Description of Invention 1 Solar energy hot water system for air tower
generator 2 V-type multi-cylinder air power engine 3 Petro system of air power
engines 4 Gas distribution system to v-type multi-cylinder air power engines 5
generator system with electro-magnetic assistance 6 controller to v-type
multi-cylinder air power engines 7 Two stroke air power engine assembly

8 

Gear box for v-type air power multi-cylinder engines 9 Assembly of compressed
air engine with  compress air feedback loop 10 Gear box system for twos troke
air power engines 11 Assembly of twos troke air power generator with
electro-magnetic assistance 12 Piston components of air power engines 13 Control
system of air power engines 14  Multi cylinder power distributor of air power
engines 15  Agas distribution system of two stroke V-type eight cylinder air
power engines 16 Electro-magnetic assistor of the air power engine assembly 17
multi-body power distributor of air power engines 18 Cylinder head and valve
structure of air power engines 19 Compressed air engines with exhausting gas
collecting device 20 Exhausting structure of cylinder head of air power
multi-cylinder engines 21 Air power engines 22 Lubricating oil system of
multi-cylinder air power engines system 23 Cylinder for variable multi-cylinder
air power engines 24 Control mechanism of swing variable multi-cylinder air
power engines 25 Connecting rod of engines 26  upper box of variable
multi-cylinder air power engines 27 Swing  Variable multi-cylinder air power
engines 28 Electro-control-chip of variable air power engines 29  An innovated
solar energy generating device 30 A frequency variable heating device to
generator 31  Mini air power engines

 

 

 

  

32  Control mechanism of mini air power engines 33 Control system of mini air
power engines 34  Gas system of mini air power engines 35 Variable
multi-cylinder air power engines 36 Control mechanism of variable air power
engines 37 Electro-controlled Gas accelerator of air power engines 38 Heating
device of air power engines 39  High frequency conducting heating device 40 Gas
distribution system of air power engines 41 Piston oil pump of mini air power
engines 42 Shaft system of rotary engines 43 Propeller rotary system of rotary
engines 44 Gas inlet and outlet structure of rotary engines 45  Petro system of
rotary engines 46 Inlet and outlet gas system of rotary engines 47 Rotary
engines 48 High pressure freezing gas deposit tank 49 活塞式空气动力发动机 50 活塞式空气动力发动机
51 空气动力发动机功率测试台 52 螺旋热质交换器（空气加热器） 53 空气介质30Mpa等离子气体加热器 54 空气介质30Mpa等离子大气治理净化器 55
宽电压光伏逆变器 56 飞轮增功器 57 光伏弱光发电系统 58 空气储能系统 59 空气发电系统 60 无脉冲电力转换系统 61 光伏储能智能控制系统

 

 

 

 

